On Petition for Rehearing.
The action against the defendants below was not as stockholders of a corporation who under the statute were liable as partners because a requirement of the law was not complied with, and the defendants did not by plea aver their status as being that of stockholders. There was consequently no occasion for the court to discuss whether there was a dissolution of a corporation. The evidence referred to the corporation and that was adverted to only so far as it showed the existence, continuance and termination of a relation in the nature of a partnership among the defendants who were sued as copartners and not as stockholders with a statutory partnership liability.
Rehearing denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J. concur.
  BROWN, C. J., AND ELLIS, J., concur in the opinion. *Page 1032